DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed October 28, 2020. Claims 16-35 are pending. Claims 1-14 have been canceled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/24/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 27-28 is/are objected to because of the following informalities:   
In regards to claim 27, the limitations “the dilator is adhered the dilator shaft” should apparently read -- the dilator is adhered to the dilator shaft--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 18-20, 31 & 33-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beck et al. (US 2013/0053725) (“Beck” hereinafter).
In regards to claim 16, Beck discloses a device, comprising: 
a hollow needle 20 with a lumen extending therethrough, the needle 20 being sized and shaped to extend through an endoscopic shaft to a target tissue within a living body, the needle 20 having a distal end with a sharpened distal tip for puncturing the target tissue and removing a portion of the tissue in the lumen; and 
a cylindrical stylet (200, 210) having a shaft sized and shaped to extend through the lumen of the needle 20 and a distal end with a pointed distal tip for puncturing the target tissue, 
wherein, when the stylet (200, 210) is extended, the pointed distal tip of the stylet (200, 210) extends distally a predetermined distance past the sharpened distal tip of the needle 20 (see at least abstract, figs. 17-18 and par 0076-0077).  
In regards to claim 18, Beck discloses the device of claim 17, wherein the stylet (200, 210) shaft is closely fitted to the lumen of the needle 20 when the stylet (200, 210) is extended therethrough (see at least figs. 17-18).  
In regards to claim 19, Beck discloses the device of claim 18, wherein the predetermined distance the pointed distal tip of the stylet (200, 210) extends distally past the sharpened distal tip of the needle 20 corresponds to a length of the tapered distal end of the stylet (200, 210) (see at least figs. 17-18).  
In regards to claim 20, Beck discloses the device of claim 16, wherein the distal end of the needle 20 has a Franseen grind with three pointed tips separated from one another circumferentially by three ground notches (see at least figs. 5-6).  
In regards to claim 31, Beck discloses a method, comprising: 
extending a cylindrical stylet (200, 210) through a lumen of a hollow needle 20, the needle 20 being sized and shaped to extend through an endoscopic shaft to a target tissue within a living body, the needle 20 having a distal end with a sharpened distal tip for puncturing the target tissue and removing a portion of the tissue in the lumen, the stylet (200, 210) having a shaft sized and shaped to extend through the lumen of the needle 20, the stylet (200, 210) having a distal end with a pointed distal tip for puncturing the target tissue, the pointed distal tip of the stylet (200, 210) extending distally a predetermined distance past the sharpened distal tip of the needle 20; puncturing the target tissue with the stylet (200, 210) and 
advancing the stylet (200, 210) and the hollow needle 20 distally into the target tissue; 
retracting the stylet (200, 210) proximally through the lumen of the needle 20; and 
acquiring a sample of the target tissue with the hollow needle 20 (see at least abstract, figs. 17-18 and par 0076-0077).  
In regards to claim 33, Beck discloses the method of claim 32, wherein the stylet (200, 210) shaft is closely fitted to the lumen of the needle 20 when the stylet (200, 210) is extended therethrough (see at least figs. 17-18).  
In regards to claim 34, Beck discloses the method of claim 33, wherein the predetermined distance the pointed distal tip of the stylet (200, 210) extends distally past the sharpened distal tip of the needle 20 corresponds to a length of the tapered distal end of the stylet (200, 210) (see at least figs. 17-18).  
Claim(s) 16, 18-20, 31 & 33-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snow (US 2015/0201917).
In regards to claim 16, Snow discloses a device, comprising: 
a hollow needle 110 with a lumen extending therethrough, the needle 110 being sized and shaped to extend through an endoscopic shaft to a target tissue within a living body, the needle 110 having a distal end with a sharpened distal tip for puncturing the target tissue and removing a portion of the tissue in the lumen; and 
a cylindrical stylet 130 having a shaft sized and shaped to extend through the lumen of the needle 110 and a distal end with a pointed distal tip for puncturing the target tissue, 
wherein, when the stylet 130 is extended, the pointed distal tip of the stylet 130 extends distally a predetermined distance past the sharpened distal tip of the needle 110 (see at least figs. 1A-B & 2A-B and par 0024-0028).  
In regards to claim 18, Snow discloses the device of claim 17, wherein the stylet 130 shaft is closely fitted to the lumen of the needle 110 when the stylet 130 is extended therethrough (see at least figs. 1A-B & 2A-B).  
In regards to claim 19, Snow discloses the device of claim 18, wherein the predetermined distance the pointed distal tip of the stylet 130 extends distally past the sharpened distal tip of the needle 110 corresponds to a length of the tapered distal end of the stylet 130 (see at least figs. 1A-B & 2A-B).  
In regards to claim 20, Snow discloses the device of claim 16, wherein the distal end of the needle 110 has a Franseen grind with three pointed tips 114 separated from one another circumferentially by three ground notches (see at least figs. 1A-B & 2A-B).  
In regards to claim 31, Snow discloses a method, comprising: 
extending a cylindrical stylet 130 through a lumen of a hollow needle 110, the needle 110 being sized and shaped to extend through an endoscopic shaft to a target tissue within a living body, the needle 110 having a distal end with a sharpened distal tip for puncturing the target tissue and removing a portion of the tissue in the lumen, the stylet 130 having a shaft sized and shaped to extend through the lumen of the needle 110, the stylet 130 having a distal end with a pointed distal tip for puncturing the target tissue, the pointed distal tip of the stylet 130 extending distally a predetermined distance past the sharpened distal tip of the needle 110; 
puncturing the target tissue with the stylet 130 and advancing the stylet 130 and the hollow needle 110 distally into the target tissue; 
retracting the stylet 130 proximally through the lumen of the needle 110; and 
acquiring a sample of the target tissue with the hollow needle 110 (see at least abstract, figs. 1A-B & 2A-B and par 0023-0028).  
In regards to claim 33, Snow discloses the method of claim 32, wherein the stylet 130 shaft is closely fitted to the lumen of the needle 110 when the stylet 130 is extended therethrough (see at least figs. 1A-B).  
In regards to claim 34, Snow discloses the method of claim 33, wherein the predetermined distance the pointed distal tip of the stylet 130 extends distally past the sharpened distal tip of the needle 110 corresponds to a length of the tapered distal end of the stylet 130 (see at least fig. 1A).  
Claim(s) 23-27 & 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomason et al. (US 5,772,678) (“Thomason” hereinafter).
In regards to claim 23, Thomason discloses a device, comprising: 
a hollow needle 62 with a lumen extending therethrough, the needle 62 being sized and shaped to extend through an endoscopic shaft to a target tissue within a living body, the needle 62 having a distal end with a sharpened distal tip for puncturing the target tissue and removing a portion of the tissue in the lumen; 
a hollow cylindrical dilator 40 with a lumen extending therethrough and having a shaft sized and shaped to extend through the lumen of the needle 62; and 
a wire 22 sized and shaped to extend through the lumen of the dilator 40 and having a puncturing tip for puncturing the target tissue (see at least abstract, figs. 1-3B and col. 5, lines 61-67 and col. 6 1-60).  
In regards to claim 24, Thomason discloses the device of claim 23, wherein the cylindrical dilator 40 has a rounded distal end with an atraumatic distal tip (see at fig. 2B)
In regards to claim 25, Thomason discloses the device of claim 24, wherein, when the dilator 40 is extended distally out the distal end of the needle 62 and the wire 22 is extended distally out the distal end of the dilator 40, the dilator 40 extends a first predetermined distance past the sharpened distal tip of the needle 62 and the wire 22 extends a second predetermined distance past the atraumatic distal tip of the dilator 40 (see at least figs. 3A-B).  
In regards to claim 26, Thomason discloses the device of claim 25, wherein the wire 22 is advanceable distally out the distal end of the dilator 40 and retractable thereinto via a spring-loaded push button 26 on a handle of the device (see at least figs. 1 & 4).  
In regards to claim 27, Thomason discloses the device of claim 24, wherein the rounded distal end 44 of the dilator 40 is adhered the dilator shaft 42 (see at least figs. 2B & 3A).  
In regards to claim 30, Thomason discloses the device of claim 23, wherein the dilator shaft 42 is closely fitted to the lumen of the needle 62 when the dilator 40 is extended therethrough (see at least fig. 3B).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 & 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck (US 2013/0053725).
In regards to claim 17, Beck discloses the device of claim 16, that fails to explicitly teach a device wherein the distal end of the stylet has a tapered ogival profile. However, since Beck discloses a device wherein the distal end of the stylet (200, 210) has a tapered pointed profile (see at least figs. 17-18), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Beck wherein the distal end of the stylet  has a tapered ogival profile as claimed since such a modification would serve the same purpose of providing the style with a pointed profile. 
In regards to claim 32, Beck discloses the method of claim 31, that fails to explicitly teach a method wherein the distal end of the stylet has a tapered ogival profile.  However, since Beck discloses a method wherein the distal end of the stylet (200, 210) has a tapered pointed profile (see at least figs. 17-18), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Beck wherein the distal end of the stylet  has a tapered ogival profile as claimed since such a modification would serve the same purpose of providing the style with a pointed profile.
Claim(s) 21 & 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck (US 2013/0053725) in view of Rohl et al. (US 2016/0354067) (“Rohl” hereinafter).
In regards to claim 21, Beck discloses the device of claim 16, that fails to explicitly teach a device wherein the needle 20 is formed from a cobalt-chromium alloy.  However, Rohl teaches that it is known to provide a device wherein the needle 102 is formed from a cobalt-chromium alloy (see at least par 0102). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Beck wherein the needle is formed from a cobalt-chromium alloy as taught by Rohl in order to provide formed of a material having flexibility sufficient to permit the needle body to be inserted through the tortuous paths of a body lumen.
In regards to claim 35, while Beck discloses a method with wherein the distal end of the needle 20 has a Franseen grind with three pointed tips separated from one another circumferentially by three ground notches (see at least figs. 5-6), Beck discloses the method of claim 31, that fails to explicitly teach a method with the needle  being formed from a cobalt-chromium alloy. However, Rohl teaches that it is known to provide a method with the needle 102 being formed from a cobalt-chromium alloy (see at least par 0102). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Beck with the needle  being formed from a cobalt-chromium alloy as taught by Rohl in order to provide formed of a material having flexibility sufficient to permit the needle body to be inserted through the tortuous paths of a body lumen.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck (US 2013/0053725) in view of McWeeney et al. (US 2016/0199047) (“Sweeney” hereinafter).
Beck discloses the device of claim 16, that fails to explicitly teach device wherein the stylet is formed from a nitinol alloy.  
However, Sweeney teaches that it is known to provide a device wherein the stylet is formed from a nitinol alloy (see at least figs. 19A-C and par 0084). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Beck wherein the stylet is formed from a nitinol alloy as taught by McWeeney in order to provide rigidity and stability to the needle.
Claim(s) 17 & 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snow (US 2015/0201917).
In regards to claim 17, Snow discloses the device of claim 16, that fails to explicitly teach a device wherein the distal end of the stylet has a tapered ogival profile. However, since Snow discloses a device wherein the distal end of the stylet 130 has a tapered pointed profile (see at least figs. 1A-B), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Snow wherein the distal end of the stylet  has a tapered ogival profile as claimed since such a modification would serve the same purpose of providing the style with a pointed profile. 
In regards to claim 32, Snow discloses the method of claim 31, that fails to explicitly teach a method wherein the distal end of the stylet has a tapered ogival profile.  However, since Snow discloses a method wherein the distal end of the stylet (200, 210) has a tapered pointed profile (see at least figs. 17-18), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Snow wherein the distal end of the stylet  has a tapered ogival profile as claimed since such a modification would serve the same purpose of providing the style with a pointed profile.
Claim(s) 21 & 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snow (US 2015/0201917) in view of Rohl et al. (US 2016/0354067) (“Rohl” hereinafter).
In regards to claim 21, Snow discloses the device of claim 16, that fails to explicitly teach a device wherein the needle is formed from a cobalt-chromium alloy.  However, Rohl teaches that it is known to provide a device wherein the needle 102 is formed from a cobalt-chromium alloy (see at least par 0102). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Snow wherein the needle is formed from a cobalt-chromium alloy as taught by Rohl in order to provide formed of a material having flexibility sufficient to permit the needle body to be inserted through the tortuous paths of a body lumen.
In regards to claim 35, while Snow discloses a method with wherein the distal end of the needle 110 has a Franseen grind with three pointed tips separated from one another circumferentially by three ground notches (see at least figs. 2A-B), Snow discloses the method of claim 31, that fails to explicitly teach a method with the needle  being formed from a cobalt-chromium alloy. However, Rohl teaches that it is known to provide a method with the needle 102 being formed from a cobalt-chromium alloy (see at least par 0102). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Snow with the needle  being formed from a cobalt-chromium alloy as taught by Rohl in order to provide formed of a material having flexibility sufficient to permit the needle body to be inserted through the tortuous paths of a body lumen.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snow (US 2015/0201917) in view of McWeeney et al. (US 2016/0199047) (“Sweeney” hereinafter).
Snow discloses the device of claim 16, that fails to explicitly teach device wherein the stylet is formed from a nitinol alloy.  
However, Sweeney teaches that it is known to provide a device wherein the stylet is formed from a nitinol alloy (see at least figs. 19A-C and par 0084). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Snow wherein the stylet is formed from a nitinol alloy as taught by McWeeney in order to provide rigidity and stability to the needle.
Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomason (US 5,772,678) in view of Hassett (US 2007/0270741).
Thomason discloses the device of claim 27, that fails to explicitly teach a device wherein the rounded distal end of the dilator is formed from a polymer, the dilator shaft is formed from a braided or coiled polymer composite and the puncturing wire 22 is formed from nitinol.  However, Hassett teaches that it is known to provide a device wherein the rounded distal end of the dilator 16” is formed from a polymer, the dilator shaft is formed from a braided or coiled polymer composite (see at least figs. 6-7 and par 0034) and the Office takes Official notice that it is known to provide a puncturing wire formed from nitinol. Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Thomason wherein the rounded distal end of the dilator is formed from a polymer, the dilator shaft is formed from a braided or coiled polymer composite as taught by Hassett in order to provide a dilator having a flexible construction that allows for the use of the puncture assembly with any known sheath, and wherein the puncturing wire s formed from nitinol in order to provide rigidity and stability to the needle as is known in the art.
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomason (US 5,772,678) in view of Snow (US 2015/0201917).
Thomason discloses the device of claim 23, that fails to explicitly a device wherein the distal end of the needle has a Franseen grind with three pointed tips separated from one another circumferentially by three ground notches and the needle is formed from a cobalt-chromium or nitinol alloy. However, Snow teaches that it is known to provide a device wherein the distal end of the needle 110 has a Franseen grind with three pointed tips 114 separated from one another circumferentially by three ground notches (see at least figs. 2A-B and par 0027-0028) and the Office takes Official notice that it is known to provide a needle formed from a cobalt-chromium or nitinol alloy. Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Thomason wherein the distal end of the needle has a Franseen grind with three pointed tips separated from one another circumferentially by three ground notches, as taught by Snow in order to facilitate severing tissue, and wherein the needle is formed from a cobalt-chromium or nitinol alloy as claimed in order to provide formed of a material having flexibility sufficient to permit the needle body to be inserted through the tortuous paths of a body lumen as is known in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791